[Cite as State v. Taste, 2021-Ohio-3286.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            MADISON COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :      CASE NO. CA2020-06-012

                                                  :             OPINION
     - vs -                                                      9/20/2021
                                                  :

 DAMRICK L. TASTE,                                :

        Appellant.                                :




      CRIMINAL APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                           Case No. CRI 20190198


Nicholas A. Adkins, Madison County Prosecuting Attorney, and Rachel M. Price, Assistant
Prosecuting Attorney, for appellee.

Culp, Parsons, and Murray LLC, and Joshua W. Beasley, for appellant.



        PIPER, P.J.

        {¶ 1} Appellant, Damrick Taste, appeals a decision of the Madison County Court of

Common Pleas denying his motion to suppress evidence that led to his conviction for failure

to comply.

        {¶ 2} Two Ohio State Highway Patrol troopers were together in a marked cruiser

patrolling an area of Interstate 70 in Madison County. One trooper observed a Dodge
                                                                   Madison CA2020-06-012

Durango pass their location bearing a rental sticker and having extremely dark tint on the

windows. The trooper became suspicious because rental vehicles do not usually have

tinted windows. The troopers began to follow the Durango and observed its driver commit

a marked lane violation. The troopers then initiated a traffic stop of the Durango.

      {¶ 3} The driver of the Durango pulled over to the side of the highway and stopped

the vehicle. As one trooper approached the Durango, he observed two silhouettes in the

vehicle, but was unable to see details regarding the driver and passenger because the

window tint was too dark. The other trooper approached the driver's side of the vehicle and

knocked on the window. At that time, the driver of the Durango, later identified as Taste,

sped away.

      {¶ 4} Other highway patrol troopers joined in the pursuit, which led the troopers

onto multiple interstates, state routes, and highways. Eventually, the pursuit ended when

the Durango hit a pickup truck. At that time, the occupants of the Durango exited the vehicle

and fled on foot. Both were soon apprehended by the troopers, and Taste was given his

Miranda rights and arrested on scene by one of the troopers. Sometime later, Taste

answered some questions posed by a different trooper wherein he acknowledged being the

driver of the Durango during the chase.

      {¶ 5} Taste was indicted on one count of failure to comply, and pled not guilty.

Taste filed a motion to suppress the statements he made to the trooper, which was denied

by the trial court. Taste now appeals the trial court's decision to deny his motion to

suppress, raising two assignments of error. Because the two assignments of error are

interrelated, we will address them together.

      {¶ 6} Assignment of Error No. 1:

      {¶ 7} THE TRIAL COURT ERRED IN NOT FINDING THAT THE APPELLANT HAD

INVOKED HIS FIFTH AMENDMENT RIGHTS AND THAT THE AUTHORITIES FAILED TO

                                            -2-
                                                                     Madison CA2020-06-012

SCRUPULOUSLY HONOR THOSE RIGHTS.

       {¶ 8} Assignment of Error No. 2:

       {¶ 9} THE TRIAL COURT ERRED BY OVERRULING THE DEFENDANT'S

MOTION TO SUPPRESS INCRIMINATING STATEMENTS OBTAINED IN VIOLATION OF

MIRANDA AND MOSLEY.

       {¶ 10} Taste argues in his assignments of error that his Fifth Amendment rights were

violated and that the trial court erred by not granting his motion to suppress. During the

motion to suppress hearing, the trial court and parties agreed that the issue was limited to

whether Taste impliedly waived his Miranda rights by telling the trooper that he was driving

during the chase. While Taste now reframes the argument by arguing that the troopers did

not honor his invocation of rights, we find the issues sufficiently overlapping that we will

address the arguments raised within Taste's brief. Either way, and regardless of how the

exact argument is articulated, we find the trial court did not err in denying Taste's motion to

suppress, as Taste never unambiguously invoked his rights so that the troopers were not

required to forgo questioning.

       {¶ 11} Appellate review of a ruling on a motion to suppress presents a mixed

question of law and fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372. When

considering a motion to suppress, the trial court, as the trier of fact, is in the best position

to weigh the evidence in order to resolve factual questions and evaluate witness credibility.

State v. Nelson, 12th Dist. Clermont No. CA2017-08-042, 2018-Ohio-2819, ¶ 17. Thus, we

are bound to accept the trial court's findings of fact if they are supported by competent,

credible evidence. Id.

       {¶ 12} An appellate court, however, independently reviews the trial court's legal

conclusions based on those facts and determines, without deference to the trial court's

decision, whether as a matter of law, the facts satisfy the appropriate legal standard. State

                                             -3-
                                                                    Madison CA2020-06-012

v. Reedijk, 12th Dist. Warren No. CA2020-12-086, 2021-Ohio-2879.

       {¶ 13} It is well established that before law enforcement officials interrogate a

suspect in custody, the suspect must be advised of his or her Miranda rights and make a

knowing and intelligent waiver of those rights before any statements obtained during the

interrogation will be admissible as evidence. State v. Hernandez-Martinez, 12th Dist. Butler

No. CA2011-04-068, 2012-Ohio-3754. If a defendant later challenges a confession as

involuntary, the state must prove a knowing, intelligent, and voluntary waiver by a

preponderance of evidence. State v. Vunda, 12th Dist. Butler Nos. CA2012-07-130 and

CA2013-07-113, 2014-Ohio-3449.

       {¶ 14} To determine whether a valid waiver occurred, we "consider the totality of the

circumstances, including the age, mentality, and prior criminal experience of the accused;

the length, intensity, and frequency of interrogation; the existence of physical deprivation or

mistreatment; and the existence of threat or inducement." Id. at ¶ 15, quoting State v.

Edwards, 49 Ohio St.2d 31 (1976), paragraph two of the syllabus.

       {¶ 15} A Miranda waiver need not be in writing to be valid. North Carolina v. Butler,

441 U.S. 369, 373, 99 S.Ct. 1755 (1979). Nor must the accused specifically state that he

or she waives such rights. State v. Myers, 154 Ohio St.3d 405, 2018-Ohio-1903. "Where

the prosecution shows that a Miranda warning was given and that it was understood by the

accused, an accused's uncoerced statement establishes an implied waiver of the right to

remain silent." Berghuis v. Thompkins, 560 U.S. 370, 384, 130 S.Ct. 2250 (2010); State v.

Martin, 151 Ohio St.3d 470, 2017-Ohio-7556, ¶ 100-101. A court may infer a waiver from

the suspect's behavior, viewed in light of all the surrounding circumstances. State v. Lather,

110 Ohio St.3d 270, 2006-Ohio-4477, ¶ 11.

       {¶ 16} Conversely, a suspect must articulate his desire to remain silent or to cut off

questioning in a sufficiently clear manner such that a reasonable officer in the

                                             -4-
                                                                      Madison CA2020-06-012

circumstances would understand the statement to be an invocation of the right to remain

silent. State v. Murphy, 91 Ohio St.3d 516, 520, 2001-Ohio-112. ("I'm ready to quit talking

and I'm ready to go home, too," was not an unequivocal assertion of defendant's right to

remain silent). If the suspect's words or conduct is equivocal, police may continue to

question the suspect and need not attempt to clear up the ambiguity. State v. Bird, 12th

Dist. Butler No. CA2002-05-106, 2003-Ohio-2541, ¶ 24.

       {¶ 17} After reviewing the record, we find that the trial court did not err in finding that

Taste had impliedly waived his Miranda rights by answering questions once he had been

advised of his rights. The record indicates that Taste was apprehended quickly at the end

of the chase. He was immediately read his rights and the trooper who administered such

rights asked Taste whether he understood the rights as read. Taste acknowledged that he

understood his rights. However, Taste did nothing to affirmatively or unambiguously assert

that he was invoking his right to remain silent. Instead, Taste simply chose not to answer

the trooper's initial questions.

       {¶ 18} Rather than continue to question Taste, the trooper began to question Taste's

passenger to try and ascertain his identity and whether the men had thrown anything from

the car during the chase that the troopers needed to collect. Taste suggests that the trooper

stopped questioning him because of his silence and that such silence was a clear invocation

of his rights as demonstrated by the trooper moving on to question his passenger. However,

the trooper testified at the motion to suppress hearing that he stopped asking Taste

questions and only questioned Taste's passenger in order to ascertain whether something

had been discarded during the chase. Moreover, the trooper testified that he did not

continue to ask Taste questions because he was aware that other investigators would be

questioning Taste in the near future. The trooper testified that his limited role involved only

the arrest, advising Taste of his rights, and transporting Taste to the Highway Patrol post.

                                              -5-
                                                                    Madison CA2020-06-012

       {¶ 19} A different trooper testified that while at the post, he spoke with Taste about

an hour or two after Taste was arrested. The trooper testified that he was aware that Taste

had been given his rights and that Taste had not invoked his right to remain silent. At that

time, the trooper engaged in a conversation with Taste and asked why Taste had chosen

to slow down at one point during the chase. Taste responded to the trooper's question and

told the trooper that his passenger had been frightened during the chase and worried that

Taste's driving was "going to get us killed."

       {¶ 20} The evidence established at the suppression hearing demonstrates that Taste

had not unambiguously invoked his right to remain silent, and that his statements made to

the trooper during their discussion were not coerced in any manner. The evidence also

clearly establishes that Taste was advised of his rights and acknowledged his

understanding of them prior to answering the trooper's questions. This is especially true

where Taste declined to answer some questions, but voluntarily chose to answer others.

Despite Taste's initial silence, simply declining to answer a question does not imply an

invocation of the right to remain silent. Taste's behavior demonstrates an uncooperative

attitude initially and a voluntary decision to answer some questions and not answer others.

       {¶ 21} We also note that despite Taste's argument to the contrary, the troopers were

not required to readvise Taste of his rights before speaking with him. In support of his

argument that he was entitled to a restatement of his rights, Taste relies upon Michigan v.

Mosley, 423 U.S. 93, 96 S.Ct. 321 (1975). In Mosley, the United States Supreme Court

determined that police had not violated the appellant's Fifth Amendment rights where they

gave the appellant a "fresh set of warnings" after a "significant period of time" had passed

since officers first advised the appellant of his Miranda rights.

       {¶ 22} When an individual who is properly given Miranda warnings is subsequently

interrogated without being re-advised of his Miranda rights, the critical issue is whether that

                                                -6-
                                                                  Madison CA2020-06-012

individual remained aware of his or her rights at the time of the subsequent interrogation.

State v. Roberts, 32 Ohio St. 3d 225, 232 (1987). When making that determination, courts

must consider the totality of the circumstances, including: (1) the length of time between

the giving of the first warnings and subsequent interrogation, (2) whether the warnings and

the subsequent interrogation were given in the same or different places, (3) whether the

warnings were given and the subsequent interrogation conducted by the same or different

officers, (4) the extent to which the subsequent statement differed from any previous

statements, and (5) the apparent intellectual and emotional state of the suspect. Id.

      {¶ 23} We find that the troopers did not need to issue Taste "fresh" warnings before

engaging in a conversation with him.      Instead, approximately two hours had passed

between the arrest and the trooper's conversation with Taste and there is no indication that

anything occurred during this brief time that would have made Taste forget his rights or not

understand the warnings that had been previously acknowledged. See State v. Rader, 12th

Dist. Butler No. CA2010-11-310, 2011-Ohio-5084, ¶ 13 (affirming denial of motion to

suppress where approximately four hours passed between initial warnings and the

appellant's statements); and State v. Powell, 132 Ohio St.3d 233, 2012-Ohio-2577 ¶ 120

(finding no violation of rights even though more than 30 hours elapsed between the

initial Miranda warnings and the appellant's second interview).

      {¶ 24} While the first trooper issued warnings at a different location from where the

subsequent conversation occurred with a different trooper, the record is undisputed that

Taste remained in custody the entire time and that only approximately two hours passed.

Taste had been specifically told that he had the right to remain silent, acknowledged his

understanding of such rights, and had chosen to not answer some questions. However, at

no time did Taste make an unequivocal invocation of rights as is required by the law.

Instead, Taste chose to speak with the second trooper and acknowledged being the driver.

                                           -7-
                                                                  Madison CA2020-06-012

However, Taste's choice to answer the trooper's question did not require the trooper to

readminister any warnings before speaking with Taste.

      {¶ 25} After reviewing the record, we find that the trial court properly denied Taste's

motion to suppress. As such, Taste's two assignments of error are overruled.

      {¶ 26} Judgment affirmed.


      M. POWELL and BYRNE, JJ., concur.




                                           -8-